            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


GABRIEL BUSH,                    :
                                 :
      Plaintiff,                 :
                                 :
vs.                              :     CIVIL ACTION 18-0228-KD-M
                                 :
JUSTIN MARSH,                    :
                                 :
      Defendant.                 :


                               ORDER


      After due and proper consideration of the issues raised,

and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court.

      It is ORDERED that this action be and is hereby DISMISSED

without prejudice for failure to prosecute and to obey the

Court's Order.

      DONE this 4th day of January 2019.



                          s/Kristi K. DuBose
                          CHIEF UNITED STATES DISTRICT JUDGE
